DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-05-2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-7, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Wagner (U.S. Pub. 2002/0124661).

Regarding claims 1, 7, ad 15, Sinha discloses (Figs. 1-13) a computer-readable storage device 32 [0037] storing machine instructions [0037]-[0038] which, when executed by one or more central processing unit (CPU) cores (either the DSP 42, or the connected computer 44: [0037]-[0038]; re: claim 7 – the integrated circuit having the CPUs 32/42/44: [0037]-[0038]), causes the one or more CPU cores to:
cause a first ultrasonic transducer 12a (see pars. [0035] and [0040]) to generate ultrasonic signals into a fluid moving in a pipe [0040] and the first 12a or a second ultrasonic transducer 12b to receive the ultrasonic signals from the fluid [0040];
determine a set of amplitudes (as shown in Figs. 3-6 and 13A-D) based on the received ultrasonic signals (see pars. [0032], [0048], [0065]; and the y axis of Figs. 3-6 and 13A-D);
compute, based on the set of amplitudes, a first value indicative of a time correlation (time measurement/time difference: [0043]; and the amplitudes are measured in the time domain: see Figs. 4 and 13A-D) of the set of amplitudes [0043];
determine a second value indicative of a volume of gas bubbles in the fluid (see the very end of par. [0011]) using the computed first value indicative of the time correlation (see pars. [0011], [0060], and [0065]).
Sinha does not disclose that the ultrasonic signals are reflected by a reflector.
Wagner discloses that the ultrasonic signals are reflected by a reflector 7 (see pars. [0049], [0059], [0066]; and Figs. 2-4).
Since the art recognizes that Wagner’s reflected ultrasonic signal is an equivalent of Sinha’s direct transmitter/receiver (see Wagner: [0002]), and known for the same purpose of measuring the flow and other properties of a fluid in a conduit via an ultrasonic signal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device so that the ultrasonic signals are reflected by a reflector, as taught by Wagner.  See MPEP 2144.06(II).
The apparatus of Sinha in view of Wagner, as applied above in the rejection of claims 1 and 7, would perform the method and meet the limitations of claim 15.

Regarding claims 5, 13, and 19, Sinha discloses (Figs. 1-10) the gas bubbles comprise air bubbles [0055].

Regarding claims 6, 14, and 20, Sinha discloses (Figs. 1-10), the machine instructions cause the one or more CPU cores to determine a flowrate of the fluid (see pars. [0011] and [0059]-[0060]).

Claims 1, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hurmuzlu et al. (U.S. Pub. 2009/0025460) in view of Wagner (U.S. Pub. 2002/0124661).

Regarding claims 1 and 7, Hurmuzlu discloses (Figs. 1-4) a computer-readable storage device storing machine instructions [0010] which, when executed by one or more central processing unit (CPU) cores [0010] (re: claim 7 – the integrated circuit having the CPUs: [0010]; see Fig. 1A), causes the one or more CPU cores to:
cause a first ultrasonic transducer 4 [0039] to generate ultrasonic signals into a fluid moving in a pipe [0041] (as shown in Fig. 1B) and the first or a second ultrasonic transducer to receive the ultrasonic signals from the fluid [0040];
determine a set of amplitudes [0099] based on the received ultrasonic signals [0098]-[0099];
compute a first value indicative of at least one of a standard deviation [0099] of the set of amplitudes [0099] and a time correlation (i.e. the amplitude is measured in the time domain: Fig. 12) of the set of amplitudes [0097]-[0099];
determine a second value indicative of a volume of gas bubbles (gas bubble volume/GVF: [0012]/[0122], which includes the % error, based on the standard deviation: see par. [0124]-[0125] and Tables 12, 14, and 16) in the fluid using the computed first value indicative of the at least one of the standard deviation and time correlation (see pars. [0097], [0099], [0103], and [0121]-[0122]; the % error, part of the second value, is based on the standard deviation: see par. [0124]-[0125] and Tables 12, 14, and 16).
Hurmuzlu does not disclose that the ultrasonic signals are reflected by a reflector.
Wagner discloses that the ultrasonic signals are reflected by a reflector 7 (see pars. [0049], [0059], [0066]; and Figs. 2-4).
Since the art recognizes that Wagner’s reflected ultrasonic signal is an equivalent of Hurmuzlu’s direct transmitter/receiver (see Wagner: [0002]), and known for the same purpose of measuring the flow and other properties of a fluid in a conduit via an ultrasonic signal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hurmuzlu’s device so that the ultrasonic signals are reflected by a reflector, as taught by Wagner.  See MPEP 2144.06(II).
The apparatus of Hurmuzlu in view of Wagner, as applied above in the rejection of claims 1 and 7, would perform the method and meet the limitations of claim 15.

Claims 2-3, 8-9, 11-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (U.S. Pub. 2012/0055239) in view of Wagner (U.S. Pub. 2002/0124661), and further in view of Hurmuzlu et al. (U.S. Pub. 2009/0025460).

Regarding claims 2-3, 8-9, and 21, Sinha’s modified device/method is applied as above, and discloses a value indicative of a time correlation (time, time of flight: [0040]).
Sinha does not disclose the machine instructions cause the one or more CPU cores to: compute the first value indicative of the standard deviation; and compute a third value indicative of the time correlation based on the set of amplitudes; and the machine instructions cause the one or more CPU cores to determine the second value using the computed first and third values.
Hurmuzlu discloses the machine instructions cause the one or more CPU cores [0010] to: compute the first value indicative of the standard deviation [0099] (and see Table 5, following par [0099]); and compute a third value indicative of the time correlation based on the set of amplitudes (see pars. [0056] and [0097]-[0099]); and the machine instructions cause the one or more CPU cores to determine the second value (gas bubble volume/GVF: [0012]/[0122]) using the computed first and third values (see pars. [0097], [0099], [0103], and [0121]-[0122]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device/method so that the machine instructions cause the one or more CPU cores to: compute the first value indicative of the standard deviation; and compute a third value indicative of the time correlation based on the set of amplitudes; and the machine instructions cause the one or more CPU cores to determine the second value using the computed first and third values, as taught by Hurmuzlu.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).

Regarding claims 11-12, Sinha is applied as above, but does not disclose a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume values; and the one or more CPU cores are configured to determine the second value using the LUT.
Hurmuzlu discloses a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume values (see Table 6 following par. [0100]); and the one or more CPU cores are configured to determine the second value using the LUT.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sinha’s device to include a lookup table (LUT) configured to map at least one of standard deviation or correlation values with gas volume values; and the one or more CPU cores are configured to determine the second value using the LUT, as taught by Hurmuzlu.
Such a modification would be a combination of prior art elements according to known methods to yield predictable results, which is obvious.   See MPEP 2143(I)(A).

Allowable Subject Matter
Claims 4, 10, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7, filed 05-05-2022, with respect to the 101 rejection of claims 15, 19, and 20 have been fully considered (in light of the amendments to claim 15) and are persuasive.  The 101 rejection of claims 15, 19, and 20 has been withdrawn. 
Applicant's arguments filed 05-05-2022 have been fully considered but they are not persuasive.   Applicant argues that Sinha does not disclose "determin[ing] a [] value indicative of a volume of gas bubbles in [a] fluid using . . . [a] value indicative of . . . [a] time correlation," as recited in amended claim 1.  However, Sinha discloses determining a set of amplitudes (as shown in Figs. 3-6 and 13A-D) based on the received ultrasonic signals (see pars. [0032], [0048], [0065]; and the y axis of Figs. 3-6 and 13A-D); computing, based on the set of amplitudes, a first value indicative of a time correlation (i.e. the time measurement/time difference: [0043]; and the amplitudes are measured in the time domain: see Figs. 4 and 13A-D) of the set of amplitudes [0043]; determine a second value indicative of a volume of gas bubbles in the fluid (see the very end of par. [0011]) using the computed first value indicative of the time correlation (see pars. [0011], [0060], and [0065]).
Applicant also argues that Hurmuzlu teaches that the gas volumetric fraction GVF can be calculated using the transmission factor Tft and the regression coefficient values kL3, kL4, kL5, kH3, kH4, and kH5; and that Hurmuzlu does not describe computing the transmission factor Tft based on a standard deviation or a time correlation.  However, Hurmuzlu discloses that the GVF has an error associated with it (see par. [0124]-[0125] and Tables 12, 14, and 16), that is, the measurement of GVF can be expressed as a value ± the error (see pars. [0099] and [0103]), which are computed via the standard deviation.  Thus, the “second value indicative of a volume of gas bubbles in the fluid” is computed using first value (i.e. the standard deviation is used to get the error of the GVF).
For at least the above reasons, the examiner’s rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852